The opinion of the court was delivered by
"Valentine, J.:
This was an action for false imprisonment. The answer was a general denial, and a justification, in substance, that the defendant, as marshal of the city of "Wyandotte, a city of the second class, arrested the plaintiff, in said city, under a city ordinance, for drunkenness.
The plaintiff in error, who was plaintiff below, claims that the court below erred in admitting in evidence a certain rec*550ord. The objection to the introduction of said record, and the exception thereto, are as follows: “To the reading of which extract from said book to the jury as evidence, .the said plaintiff objected; but said objection was overruled by the court, and said extract was read in evidence to the jury, to which ruling of the court, plaintiff excepted.” There is nothing to show for what purpose this record was introduced, and nothing to show for what purpose the plaintiff supposed it was introduced. .The plaintiff now intimates, but he does not say so, that it was introduced to prove drunkenness on the part of the plaintiff. Possibly this may have been the object for which it was introduced, but the record does not so show, and we cannot know that such was the object. Probably it was not necessary to introduce it for any such purpose, for seven different witnesses were examined on the trial, and their testimony probably proved beyond all doubt that the- plaintiff was drunk, as alleged by the defendant. The testimony of said witnesses has not-been brought to this court. It does not appear that the plaintiff objected to the evidence because he thought it would tend to prove that he was drunk. Plis objection might have been because he thought that the record was not properly authenticated, or that it would tend to prove that the defendant was marshal, or that he made the arrest in a judicial proceeding, or thatWyandotte was a city of the second class, or that it had an ordinance against drunkenness, etc. From anything shown to this court, we cannot say that said record could not or might not have been introduced in evidence for some proper purpose. We therefore cannot say that the court below erred in admitting it in evidence. This court has repeatedly decided that, as a rule, a general objection to evidence is not available. (Simpson v. Kimberlin, 12 Kas. 587, and cases there cited; Willis v. Sproule, 13 Kas. 257, 263, 264, and cases there cited; Rheinhart v. The State, 14 Kas. 318, 323; Cross v. National Bank, 17 Kas. 336, 338; K. P. Rly. Co. v. Cutter, 19 Kas. 83, 87, 88.) And all other courts decide the same way. The objection must be so specific that the *551court may know from the objection what the question is which it is called upon to decide; and unless the objection is thus specific, we cannot assume that the court decided some particular question which it might or might not have decided, and that it erred in its decision. Error is never presumed. On the contrary, it must be affirmatively shown; and before a judgment can be reversed because of alleged error, it must be affirmatively shown that the court has committed some-material error. In this case, even if the court below erred in permitting said record to be introduced in evidence, the error was probably entirely immaterial. ,
The defendant’s answer was sufficient. The judgment of the court below will be affirmed.
All the Justices concurring.